Citation Nr: 1524548	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 13, 2011, for the grant of entitlement to Dependency and Indemnity Compensation based on service connection for the cause of death (DIC).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from June 1963 to November 1974.  The Veteran died in April 2004.  The appellant is the surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Appellant filed a claim of entitlement to DIC in January 2012; there is no communication prior to this time which may be considered a claim for DIC.

2.  VA began review of the Veteran's claims file within one year of the liberalizing amendment of 38 C.F.R. § 3.309, which resulted in the grant of  DIC.  


CONCLUSION OF LAW

The criteria for an effective date of August 31, 2010, for the award of DIC have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.150(b), 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

In June 2004, the appellant filed an Application for Burial Benefits (VA Form 21-530).  At that time, she did not answer question 9: "are you of claiming that the cause of death was due to service."  In conjunction with the application, she submitted the Veteran's death certificate, which listed the date of death as occurring in April 2004 and the cause of death as "probable acute myocardial infarction."  At the time of the Veteran's death, service connection was not in effect for any disability.  In July 2004, the RO denied the claim of entitlement to burial benefits.  

In October 2011, VA granted service connection for coronary artery disease, associated with herbicide exposure, and service connection for the cause of the Veteran's death after an independent review of the Veteran's claims file based on a liberalizing law.  In January 2012, VA received a VA Form 21-534, Application for DIC.  DIC benefits were ultimately granted effective January 13, 2011.  The Veteran contends that the effective date should be the date of the Veteran's death.   

Legal Criteria

Under VA regulations, a veteran's death will be considered service connected where a "service-connected disability" was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Upon receipt of the notice of death of a veteran, it is mandated that the appropriate application form will be forwarded for execution by or on behalf of any dependent who has "apparent" entitlement to pension, compensation, or dependency and indemnity compensation.  38 C.F.R. § 3.150(b); See also 38 U.S.C.A. § 7722. 

If a claimant files an application for DIC benefits within one year after the veteran's death, then the effective date is the first day of the month in which the veteran died.  38 U.S.C. § 5110(d)(1).  If no such application is filed or could be construed to have been filed within one year after the veteran's death, then the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

An exception applies where DIC is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In such cases, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).
 
Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III)(now codified at 38 C.F.R. § 3.816 ).  A "Nehmer class member" is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a "covered herbicide disease."  A covered herbicide disease is one for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease is a 'covered herbicide disease' (a presumption of service connection being established effective August 31, 2010).  38 C.F.R. § 3.816(a)(2).

With regard to the effective date of the award for Nehmer class members entitled to DIC for a death due to a covered herbicide disease, if VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided.  38 C.F.R. § 3.816(d)(1).  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(2).  If the Nehmer class member's claim was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Otherwise, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).

Analysis

The record indicates that VA was reviewing the Veteran's claims file in June 2010.  This review was within one year of the effective date of the liberalizing law which resulted in the award of DIC, namely the amendment of 3.309 to include ischemic heart disease.  See June 2011 VA letter.  In accordance with 38 C.F.R. § 3.114(a)(1), an effective date of August 31, 2010, is warranted.    

Where compensation is awarded pursuant to a liberalizing law, the effective date shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014).  The record does not include any indication that DIC was awarded based on evidence other than the liberalizing law.  In this regard, the Board notes that the record is absent any evidence otherwise linking the cause of the Veteran's death to service.   

Furthermore, the Board finds the "Nehmer exception" is not applicable because although the Veteran served in the Republic of Vietnam, the initial claim for DIC was not received until January 2012, which is outside the scope of 38 C.F.R. § 3.816(c)(1-3).  The Board acknowledges that the Veteran filed a claim for burial benefits in June 2004.  However, an application for burial benefits is not, in and of itself, an application for death benefits, and review of the application indicates that, though asked, the appellant did not indicate that she was claiming that the cause of the Veteran's death was due to service.  Consequently, the April 2004 application is not deemed to constitute an informal claim for DIC benefits.  See also Stewart v. Brown, 10 Vet. App. 15 (1997); Shields v. Brown, 8 Vet. App. 346 (1995); Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  

The Board has considered the appellant's contention that she was unaware that she could file a claim of entitlement to DIC in 2004 because she was not sent an application for DIC benefits.  However, the Board must note that the RO at that time was itself not aware that the Veteran's death was due to a service-connected condition.  At the time of his death, the Veteran was service connected for no disability, and medical evidence at that time did not clearly indicate any association between his death and his service.  Under 38 C.F.R. § 3.150(b), it is the "apparent" entitlement to benefits, and not merely "potential" or "possible" entitlement that triggers the VA's obligation to send the appropriate form.  The test for "apparent" entitlement is whether it is discernible from the VA file that the claimant meets the basic eligibility requirements.  See Westberry v. Principi, 255 F.3d. 1377, 1380-82 (2001).  In June 2004, VA did not have any information indicating that the Veteran's death was associated with service, and at the time, it was not possible for VA to discern from the VA file that the Appellant would ultimately be entitled to benefits based on service connection for the cause of the Veteran's death under 38 C.F.R. § 3.312.  Consequently, it was not "apparent" to the RO following the Veteran's death that they should assist her in filing a DIC claim. 

In sum, the Board finds the January 2012 application for DIC benefits is the only claim for DIC benefits of record, and the "Nehmer exception" is not applicable.  However, the Board also finds that the review on which the award of DIC was based occurred within one year of the effective date of the liberalizing law.  Thus, the Board finds an earlier effective date of August 31, 2010, is warranted.  
Duty to Notify and Assist

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

This issue comes on appeal of a January 2012 decision which granted DIC.  The current appeal is a result of the appellant filing a notice of disagreement with respect to the effective date assigned.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, there is no further duty to notify under VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  The pertinent facts in this case are not in dispute, and the law is dispositive.  There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to an effective date of August 31, 2010, for the award of DIC is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


